UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4178



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


SANDY ALEXANDER MICKENS,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-03-529)


Submitted:   October 1, 2004                 Decided:   November 2, 2004


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hervery B. O. Young, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Sandy Alexander Mickens seeks to appeal his conviction

and    120-month   sentence     imposed    following      his     guilty   plea   to

possession with the intent to distribute more than fifty grams of

crack cocaine.       See 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) (2000).

             Mickens’ counsel filed a brief pursuant to Anders v.

California,    386 U.S. 738   (1967),     stating    that    there   were   no

meritorious grounds for appeal, but suggesting the district court

may have failed to comply with Fed. R. Crim. P. 11 in accepting

Mickens’ guilty plea.        Although advised of his right to file a pro

se supplemental brief, Mickens declined to do so.

             Because Mickens did not move in the district court to

withdraw his guilty plea, however, his challenge to the adequacy of

the Rule 11 hearing is reviewed for plain error.                See United States

v. Martinez, 277 F.3d 517, 525 (4th Cir.) (holding that “plain

error analysis is the proper standard for review of forfeited error

in the Rule 11 context”), cert. denied, 537 U.S. 899 (2002).

Before a reviewing court may correct a trial error to which there

was no contemporaneous objection, three factors must be shown: (1)

there was error, (2) the error was plain, and (3) the error

affected substantial rights.           See United States v. Olano, 507 U.S.
725,   732   (1993).     If    these    three    factors    are    satisfied,     an

appellate court should exercise its discretion to correct the error

when the error “‘seriously affect[s] the fairness, integrity or


                                       - 2 -
public reputation of judicial proceedings.’” Id. at 736 (quoting

United States v. Atkinson, 297 U.S. 157, 160 (1936)).

          We   have   reviewed   the   record   and   conclude   that   the

district court fully complied with Rule 11, with one exception. It

appears the court failed to apprise Mickens of the Government’s

right to use his statements made under oath in a prosecution for

perjury or false statement.       See Fed. R. Crim. P. 11(b)(1)(A).

However, after a full review of the record, we conclude that this

omission did not “‘seriously affect the fairness, integrity or

public reputation of judicial proceedings.’”          Olano at 736.

          In accordance with the requirements of Anders, we have

reviewed the entire record in this case, including the transcripts,

and have found no meritorious issues for appeal.         Accordingly, we

affirm Mickens’ conviction and sentence.        This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.             If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.         Counsel’s motion

must state that a copy thereof was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                 AFFIRMED


                                 - 3 -